UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1143



In Re:   ULISES SANTIAGO BARAHONA,

                                                                Debtor.

- - - - - - - - - - - - - - - - -

MICHAEL G. WOLFF, Trustee,

                                                Plaintiff - Appellant,

           versus


GERARDO BARAHONA;     SONIA   BARAHONA;     ULISES
SANTIAGO BARAHONA,

                                               Defendants - Appellees,

           and


MASON DIXON FUNDING, INCORPORATED,

                                                             Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cv-02122-DKC; AP-03-3100-PM; BK-03-3100-PM)


Submitted:   April 20, 2007                      Decided:   May 4, 2007


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Jeffrey M. Orenstein, GOREN, WOLFF & ORENSTEIN, LLC, Rockville,
Maryland, for Appellant.     Gwen Hickman, HICKMAN LAW OFFICES,
Vienna, Virginia; Malcolm W. Houston, LAW OFFICE OF MALCOLM
HOUSTON, Potomac, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Michael G. Wolff, the Chapter 7 Trustee in the underlying

bankruptcy proceeding, appeals from the district court’s order

affirming the bankruptcy court’s order granting summary judgment in

favor   of    the   Appellees   on   his   action      seeking    to    avoid   the

conveyance of certain real property under 11 U.S.C. § 548(a)

(2000).      We have reviewed the record included on appeal and the

parties’ briefs and find no reversible error.                    Accordingly, we

affirm for the reasons stated by the district court.                      Wolff v.

Barahona,     No.   8:05-cv-02122-DKC      (D.   Md.   Nov.   23,      2005).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                     - 3 -